EXHIBIT 10.1
 
Second Amendment
To Amended and Restated Revolving
Credit and Term Loan Agreement


This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”) is entered into as of May 15, 2009, by and
among:  Centerline Holding Company and Centerline Capital Group Inc.
(collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule
1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); and,
pursuant to Section 23.1 of the Loan Agreement (as defined below), those Lenders
constituting the Required Lenders, each as set forth on a counterpart signature
page hereto, substantially in the form of Schedule 2 hereto (the “Required
Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Amendment:
 
A.           The parties hereto, among others, have entered into that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the same meanings herein as ascribed to them
in the Loan Agreement.
 
B.           The Borrowers have requested certain consents and amendments to the
Loan Agreement that will (a) enable the Borrowers to increase the net worth of
CMP by transferring certain Freddie Mac mortgage servicing rights from CMC to
CMP and (b) revise the definition of “Net Worth” to address changes in the
generally accepted accounting principles promulgated or adopted by the Financial
Accounting Standards Board for the treatment of minority interests as reflected
in the Statement of Financial Accounting Standards No. 160 (“FAS 160”).
 
C.           To implement the foregoing modifications, the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders agree that certain
sections of the Loan Agreement should be amended on the terms and conditions set
forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.                      Amendment to Definition of Net Worth.  In
recognition of the adoption of FAS 160, the definition of “Net Worth” set forth
in Section 1.1.2 of the Loan Agreement is hereby amended to delete the
struckthrough language and include the double underlined and bold language in
the following:


Net Worth. CHC’s total shareholders’ equity less non-controlling interests as
set forth on the most recent balance sheet of CHC in accordance with GAAP as
adjusted in the following manner, in each case, as such adjustment is approved
by the Administrative Agent in its reasonable discretion: (i) by adding the
amount attributable to Reclassified CRA Shares on the balance sheet of CHC to
the extent not already included therein, (ii) by adding any charge to
shareholders’ equity based on (A) the difference between fair value of the
Reclassified CRA Shares as of the date on which such shares required
reclassification and the carrying basis of such shares, and (B) the difference
between the fair value of the Reclassified CRA Shares as of the date on which
such shares required reclassification and the future redemption price of such
shares, and (iii) by eliminating the increase or decrease to shareholders’
equity caused by the consolidation of Centerline High Yield CMBS Fund I LLC,
Centerline High Yield CMBS Fund II LLC, Centerline High Yield CMBS Fund III LLC
and Centerline Real Estate Special Situations Mortgage Fund LLC (collectively,
the “Consolidated Funds”) solely because of the application of FIN 46.  At such
time as changes in GAAP require a material alteration in the calculation of
CHC’s Net Worth, shareholder equity or other similar measurements of CHC’s
equity value, including, without limitation, in the event GAAP requires the
calculation of so-called “controlling” and “non-controlling” equity, the
Administrative Agent, the Borrowers and the Guarantors shall negotiate in good
faith to revise the definition of Net Worth and to re-set the Net Worth covenant
in Section 10.14 in order to continue to measure the economic health of CHC in a
manner substantially equivalent to the manner in which CHC’s economic health is
measured by the Net Worth covenant set forth in Section 10.14 on the Closing
Date.  Following such changes in GAAP, and prior to the Administrative Agent,
the Borrowers and the Guarantors agreeing to such revisions and re-set of the
Net Worth covenant in Section 10.14, the definition of Net Worth and Section
10.14 in effect on the Closing Date shall continue to apply and for purposes of
calculating Net Worth and compliance with Section 10.14 the Borrowers shall
prepare supplements to their GAAP financial statements allowing the calculation
of covenant compliance in accordance with GAAP as in effect on the Closing Date.
 
 
 
4

--------------------------------------------------------------------------------


 
Section 2.                      Amendment to Definition of GAAP.  In connection
with the adoption of FAS 160, the definition of “GAAP” set forth in Section
1.1.2 of the Loan Agreement is hereby amended to allow for the preparation of
financial statements in accordance with FAS 160.
 
Section 3.                      Consent to Transfer of Assets from CMC to
CMP.  In accordance with Section 10.4.2(a) of the Loan Agreement, and in
reliance upon the description of such transaction provided to the Agent in that
certain Letter Agreement re: Collateral for Reimbursement Obligations under
Master Agreements with Freddie Mac, dated as of April 30, 2009, by and among
Freddie Mac and CMC, a copy of which is attached hereto as Schedule 3 (the
“Letter Agreement”), the Required Lenders hereby consent to CMC’s transfer of
those certain mortgage servicing rights of CMC relating to its business with
Freddie Mac, as set forth on Schedule 4 hereto (the “Freddie MSRs”), to CMP in
connection with Freddie Mac permitting CMP to originate and service loans for
Freddie Mac without obtaining additional letters of credit or third party
guarantees in support of CMP’s credit.
 
Section 4.                      Representations and Warranties.  The Borrowers
and Guarantors, jointly and severally, represent and warrant to the Lenders, the
Issuing Bank and the Administrative Agent as of the date of this Amendment that:
(a) other than on account of certain accounts payable advances made on behalf of
various funds and the protective advances made to a property that does not
support the Bond Transaction, each as more fully described in that certain
email, dated as of March 18, 2009, from Eliza Kwong, no Default is in existence
on the date hereof, or will result from the execution and delivery of this
Amendment or the consummation of any transactions contemplated hereby; (b) each
of the representations and warranties of the Borrowers and the Guarantors in the
Loan Agreement and the other Loan Documents is true and correct in all material
respects on the effective date of this Amendment (except for representations and
warranties limited as to time or with respect to a specific event, which
representations and warranties shall continue to be limited to such time or
event); and (c) this Amendment and the Loan Agreement are legal, valid and
binding agreements of the Borrowers and the Guarantors and are enforceable
against them in accordance with their terms.
 
Section 5.                      Ratification.  Except as hereby amended, the
Loan Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and, except as specified herein, this Amendment shall not be, and shall
not be deemed to be, a waiver of any Default or of any covenant, term or
provision of the Loan Agreement or the other Loan Documents.  In furtherance of
the foregoing ratification, by executing this Amendment in the spaces provided
below, each of the Guarantors, on a joint and several basis, hereby absolutely
and unconditionally (a) reaffirms its obligations under the Guaranties, and (b)
absolutely and unconditionally consents to (i) the execution and delivery by the
Borrowers of this Amendment, (ii) the continued implementation and consummation
of arrangements and transactions contemplated by the Loan Agreement (including,
without limitation, as amended or waived hereby) and the other Loan Documents,
and (iii) the performance and observance by each Borrower and each Guarantor of
all of its respective agreements, covenants, duties and obligations under the
Loan Agreement (including, without limitation, as amended hereby) and the other
Loan Documents.
 
Section 6.                      Conditions Precedent.  The agreements set forth
in this Amendment are conditional and this Amendment shall not be effective
until (i) receipt by the Administrative Agent of a fully-executed counterpart of
this Amendment and (ii) payment by the Borrowers of all of the Administrative
Agent’s reasonable fees associated with the preparation, negotiation, execution,
delivery and administration of this Amendment and the Loan Agreement accrued
through the date hereof, including without limitation, the Administrative
Agent’s reasonable attorneys’ fees billed and outstanding through the date
hereof as reflected on the Borrowers’ Serengeti e-billing system..
 
 
5

--------------------------------------------------------------------------------


 
Section 7.                      Counterparts.  This Amendment may be executed
and delivered in any number of counterparts with the same effect as if the
signatures on each counterpart were upon the same instrument.  Any counterpart
delivered by facsimile or by other electronic method of transmission shall be
deemed an original signature thereto.
 
Section 8.                      Amendment as Loan Document.  Each party hereto
agrees and acknowledges that this Amendment constitutes a “Loan Document” under
and as defined in the Loan Agreement.
 
Section 9.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE DEEMED TO CONSTITUTE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK,
INCLUDING ARTICLE 5 OF THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD
TO ITS CONFLICTS OF LAW RULES).
 
Section 10.                      Successors and Assigns.  This Amendment shall
be binding upon each of the Borrowers, the Guarantors, the Lenders, the Issuing
Bank, the Administrative Agent, the Agents and their respective successors and
assigns, and shall inure to the benefit of each such Person and their permitted
successors and assigns.
 
Section 11.                      Headings.  Section headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.
 
Section 12.                      Expenses.  Each Borrower jointly and severally
agrees to promptly reimburse the Administrative Agent for all expenses,
including, without limitation, reasonable fees and expenses of outside legal
counsel, such Person has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Amendment and
all other instruments, documents and agreements executed and delivered in
connection with this Amendment.
 
Section 13.                      Integration.  This Amendment contains the
entire understanding of the parties hereto and with any other Lenders and
parties to the Loan Agreement with regard to the subject matter contained
herein.  This Amendment supersedes all prior or contemporaneous negotiations,
promises, covenants, agreements and representations of every nature whatsoever
with respect to the matters referred to in this Amendment, all of which have
become merged and finally integrated into this Amendment.  Each of the parties
hereto understands that in the event of any subsequent litigation, controversy
or dispute concerning any of the terms, conditions or provisions of this
Amendment, no party shall be entitled to offer or introduce into evidence any
oral promises or oral agreements between the parties relating to the subject
matter of this Amendment not included or referred to herein and not reflected by
a writing included or referred to herein.
 
Section 14.                      Waiver and Release.


(a)           The Borrowers and the Guarantors acknowledge and agree that, to
their knowledge, as of the date hereof:  (i) none of the Borrowers or Guarantors
have any claim or cause of action against the Administrative Agent or the
Lenders arising out of, under or in any way relating to the Loan Agreement or
the Loan Documents (including this Amendment), any documents, instruments,
agreements, dealings or other matters in connection with the Loan Documents, the
transactions contemplated by the Loan Documents, or any actions taken or not
taken by the Administrative Agent or the Lenders in connection therewith; (ii)
none of the Borrowers or the Guarantors have any offset rights, counterclaims or
defenses of any kind against payment and performance of the obligations under
the Loan Documents; and (iii) the Administrative Agent and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Borrowers and the Guarantors under the Loan Documents.


(b)           In consideration of the amendments and consents provided by and
the covenants of the Administrative Agent and the Lenders herein, the Borrowers
and the Guarantors agree to eliminate any possibility that any past conditions,
acts, omission, events, circumstances or matters, of which any of the Borrowers
or Guarantors have knowledge as of the date hereof, would impair or otherwise
adversely affect any of the rights, interests, contracts, collateral security or
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.  Therefore, each of the Borrowers and the Guarantors, on their own
behalf and on behalf of each of their respective successors and assigns, hereby
waives, releases and discharges the Administrative Agent and the Lenders, from
any and all claims, demands, actions or causes of action, of which any of the
Borrowers or Guarantors have knowledge on or before the date hereof and arising
out of, under or in any way relating to the Loan Documents (including this
Amendment), any documents instruments, agreements, dealings or other matters
connected with the Loan Documents, the transactions contemplated by the Loan
Documents or any actions taken or not taken by the Administrative Agent or the
Lenders in connection therewith, including, without limitation, all matters,
claims, transactions or things occurring on or prior to the date hereof of which
any of the Borrowers or Guarantors have knowledge.  The waivers, releases and
discharges in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.
 
 
6

--------------------------------------------------------------------------------


 
Section 15.                      Jury Trial Waiver.  THE BORROWERS, GUARANTORS,
ADMINISTRATIVE AGENT AND LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS SECOND AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, STRICT
LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 

 
7

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers or representatives, all as of the date first
above written.


BORROWERS:         CENTERLINE HOLDING COMPANY
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer and President
 
CENTERLINE CAPITAL GROUP INC.
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 


 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 

GUARANTORS:       CENTERLINE CAPITAL COMPANY LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer and President
 
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 
CENTERLINE/AC INVESTORS LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 
CENTERLINE HOLDING TRUST
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 
CENTERLINE INVESTORS I LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 
CENTERLINE MANAGER LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 
CENTERLINE GUARANTEED MANAGER LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 


 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 

GUARANTORS (CONT.):   CENTERLINE REIT INC.
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chairman
 
CENTERLINE SERVICING INC.
 


By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chairman
 
CENTERLINE FINANCE CORPORATION
 


By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chairman
 
CENTERLINE INVESTOR LP LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer and President
 
 CENTERLINE INVESTOR LP II LLC


By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Executive Managing Director
 
CENTERLINE CREDIT MANAGEMENT LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer and President
 
CM INVESTOR LLC
 
By:      /s/ Marc D. Schnitzer
      Name: Marc D. Schnitzer
      Title: Chief Executive Officer
 


 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 





CENTERLINE SERIES M INVESTOR LLC
By:  Centerline Affordable Housing Advisors LLC,
        its sole member
 
By:      /s/ Marc D. Schnitzer
Name: Marc D. Schnitzer
Title: Chief Executive Officer
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 1


Guarantors
 
1.           Centerline Investor LP
2.           Centerline Investor LP II,
3.           CCC
4.           CAHA
5.           Centerline/AC
6.           Holding Trust
7.           Centerline Investors
8.           Centerline REIT Inc.
9.           Centerline Servicing Inc.
10.         Centerline Finance Corporation
11.         Credit Management
12.         CM Investor LLC
13.         Centerline Manager LLC
14.         Centerline Guaranteed Manager LLC
15.         Centerline Series M Investor LLC



 
 

--------------------------------------------------------------------------------

 



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the SECOND
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008,  by and among Centerline Holding Company and Centerline
Capital Group Inc. as the Borrowers, the Guarantors described therein, the
Lenders described therein, and Bank of America, N.A., as Administrative Agent
and Issuing Bank, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.




[Name of Lender]




By: ________________________________
Name:
Title:




Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments
